Citation Nr: 0401879	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
December 1975.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from a March 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
decision, the RO denied service connection for loss of vision 
of both eyes, and granted service connection for hemorrhoids 
but assigned a noncompensable (zero percent) evaluation.  

In August 2002, the Board affirmed the RO's decision to deny 
service connection for vision loss of both eyes as well as 
the denial of a compensable evaluation for hemorrhoids.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2003 order, the Court 
vacated that portion of the Board's decision that denial a 
compensable evaluation for hemorrhoids and remanded the case 
back to the Board with instructions that it readjudicate the 
claim in accordance with the parties' Joint Motion for Remand 
(Joint Motion).  The Court dismissed the issue involving 
service connection for vision loss of both eyes.  The case is 
once again before the Board for review.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

As pointed out in the Joint Motion, the RO notified the 
appellant of the VCAA but failed to notify him of the 
division of responsibility between the VA and himself in 
obtaining the evidence required to prove his claim.  In 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), the 
Court held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
This procedural error must be addressed prior to final 
appellate review by the Board.  

The Board also notes that the appellant's hemorrhoids have 
not been examined by VA since February 2000.  Therefore, the 
RO should schedule the appellant for a VA compensation 
examination to determine the nature and severity of his 
service-connected hemorrhoids.  See 38 U.S.C.A. § 5103A; 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to 
assist includes the duty to conduct a thorough and 
contemporaneous examination to ensure that the evaluation of 
the disability is a fully informed one).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The appellant should be scheduled for 
an appropriate VA examination to address 
the current severity and symptoms of his 
service-connected hemorrhoids.  The 
examiner should be provided with the 
appellant's claims file to review in 
conjunction with the examination.  The 
examiner should perform all necessary 
tests deemed appropriate.  Thereafter, 
the examiner should comment on whether 
there is any evidence of large or 
thrombotic hemorrhoids that are 
irreducible, with excessive redundant 
tissue and evidencing frequent 
recurrences; and whether there is 
persistent bleeding, secondary anemia, or 
fissures.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria and 
with consideration of any additional 
evidence added to the record including 
that submitted directly to the Board in 
December 2003.  The RO should consider 
the appellant's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the appellant of the division 
of responsibilities between the VA and 
the appellant in obtaining evidence in 
support of his claim.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
applicable legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the appellant due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




